DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The eTD filed on 2/4/2022 has been approved.  

Response to Amendment
The double patenting rejections of US-10,772,024 and US-10,966,137 have been withdrawn due to the approval of the eTD.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Utilizing a rate of change of an average speed as a variable compared to an established threshold is known and can be seen in the prior art of Nammi (US-2013/0022142 see claims 1 and 2), however what is a clear distinction from the prior art is using the comparison of the rate of change of the speed of movement during a period of time with a threshold value, to select another threshold value to compare with the current speed of a user equipment, in order to select between rank-1 precoder cycling transmission scheme and closed loop multiple input multiple output transmission scheme as seen in the instant independent claims.  

Additional art of note would be:
US-2007/0160122 to Yoshida which discloses a wireless apparatus, system and transmission mode selecting method (Abstract) that includes changing a modulating/encoding mode based on a new threshold value selected due to Doppler metric data (Page 3 [0028] Page 4 [0046-0048] and Page 5 [0053]), but differs from the claimed invention by not explicitly reciting changing between transmission schemes based on an adjusted threshold value selected by a rate of change of a speed of movement of the user equipment during a time period as found in the independent claims.  
	US-2012/0127948 to Chung et al. teaches a method and apparatus for transmitting uplink signals in a wireless communication system which supports multiple antenna transmissions (Abstract) that includes based on a determined Doppler value, utilizing a rank-1 precoding transmission mode for high Doppler values and utilizing a closed-loop precoding transmission mode for low Doppler values (Pages 11-12 [0129-0130]) and informing the user equipment of the precoder based on the Doppler value (Page 12 [0130] “an eNB may basically notify a UE of a transmission precoder for long-term precoding by transmitting a TPMI on a UL grant PDCCH applied to the corresponding transmission mode”), but differs from the claimed invention by not explicitly reciting using an adjusted threshold value selected by a rate of change of a speed of movement of the user equipment during a time period to change between transmission modes as found in the independent claims. 

Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the response dated 2/4/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646